          Case 7:20-mj-05200-UA Document 2 Filed 05/20/20 Page 1 of 8



Approved: ___________________________________
          Lindsey Keenan
          Assistant United States Attorney

Before:      THE HONORABLE JUDITH C. McCARTHY
             United States Magistrate Judge
             Southern District of New York

------------------------------------X
                                    :          SEALED COMPLAINT
UNITED STATES OF AMERICA            :
                                    :          Violations of 18 U.S.C.
                - v. -              :          §§ 1951, 924(c)(1), and
                                    :          2
RAHMEL NASH and                     :
FRANK DELORENZO,                    :          COUNTY OF OFFENSE:
                                    :          ROCKLAND
                 Defendants.        :
                                    :
----------------------------------- X


SOUTHERN DISTRICT OF NEW YORK, ss.:

          JUSTIN M. GRAY, being duly sworn, deposes and says
that he is a Special Agent with the Federal Bureau of
Investigation (“FBI”) and charges as follows:

                               COUNT ONE
               (Conspiracy to Commit Hobbs Act Robbery)

          1.   On or about December 5, 2019, in the Southern
District of New York and elsewhere, RAHMEL NASH and FRANK
DELORENZO, the defendants, and others known and unknown,
unlawfully and knowingly did combine, conspire, confederate, and
agree together and with each other to commit robbery, as that
term is defined in Title 18, United States Code, Section
1951(b)(1), and would and did thereby obstruct, delay, and
affect commerce and the movement of articles and commodities in
commerce, as that term is defined in Title 18, United States
Code, Section 1951(b)(3), to wit, NASH and DELORENZO conspired
to rob a marijuana dealer (“Victim-1”) of marijuana, and the
cash proceeds of marijuana sales in Garnerville, New York.

             (Title 18, United States Code, Section 1951.)
       Case 7:20-mj-05200-UA Document 2 Filed 05/20/20 Page 2 of 8



                             COUNT TWO
                   (Attempted Hobbs Act Robbery)

          2.   On or about December 5, 2019, in the Southern
District of New York and elsewhere, RAHMEL NASH and FRANK
DELORENZO, the defendants, and others known and unknown,
knowingly did attempt to commit robbery, as that term is defined
in Title 18, United States Code, Section 1951(b)(1), and would
and did thereby obstruct, delay, and affect commerce and the
movement of articles and commodities in commerce, as that term
is defined in Title 18, United States Code, Section 1951(b)(3),
to wit, NASH and DELORENZO attempted to rob Victim-1, a
marijuana dealer, of marijuana and the cash proceeds of
marijuana sales in Garnerville, New York.

      (Title 18, United States Code, Sections 1951 and 2.)

                             COUNT THREE
                         (Use of a Firearm)

          3.   On or about December 5, 2019, in the Southern
District of New York and elsewhere, RAHMEL NASH and FRANK
DELORENZO, the defendants, and others known and unknown, during
and in relation to a crime of violence for which they may be
prosecuted in a court of the United States, namely, the
attempted robbery charged in Count Two of this Complaint,
knowingly did use and carry a firearm, and, in furtherance of
such crime, did possess a firearm, which was discharged during
the robbery of Victim-1, and aided and abetted the same.

    (Title 18, United States Code, Sections 924(c)(1)(A)(i),
                         (iii), and 2.)

          The bases for my knowledge and the foregoing charges
are, in part, as follows:

          4.   I am a Special Agent with the FBI. This
affidavit is based on my personal participation in the
investigation of this matter, my conversations with other law
enforcement agents, witnesses and others, and my review of video
recordings, as well as my examination of reports and records.
Because this affidavit is being submitted for the limited
purpose of demonstrating probable cause, it does not include all
the facts that I have learned during the course of my
investigation. Where the contents of documents and the actions,
statements, and conversations of others are reported herein,


                                   2
       Case 7:20-mj-05200-UA Document 2 Filed 05/20/20 Page 3 of 8



they are reported in substance and in part, except where
otherwise indicated.

          5.   Based on my review of reports from the Haverstraw
Police Department (the “HPD”), I have learned the following:

               a.   On or about December 5, 2019, the HPD
responded to a report of a shooting at an address on Norris
Street, in Garnerville, New York (the “Norris Street Address”).
While processing the crime scene at the Norris Street Address,
the HPD recovered a ski mask, dog-repellant pepper spray, blood-
stained clothing, and two .32 caliber shell casings, among other
things.

               b.   On or about December 5, 2019, the HPD
interviewed a resident of the Norris Street Address (“Victim-
1”), who stated, in substance and in part, that when he returned
home to the Norris Street Address on or about December 5, 2019,
at approximately 1:30 p.m., two individuals in masks pushed
their way into the side door of his garage as he was walking to
his truck. According to Victim-1, he called for assistance and
his father (“Victim-2”) grabbed one of the masked intruders.
Victim-1 stated that during the struggle with the masked
intruders, he heard two gunshots, and the intruders ran away.
According to Victim-1, after the intruders left he tried to
stand up but was unable to do so.

               c.   On or about December 5, 2019, the HPD
interviewed Victim-2, who stated, in substance and in part, that
he also resides at the Norris Street Address. According to
Victim-2, he heard Victim-1 yelling in the garage. Victim-2
stated that he entered the garage, and saw Victim-1 struggling
with two masked intruders. According to Victim-2, the masked
intruders were attempting to enter the garage through the side
door, and were spraying pepper spray through the door. Victim-2
stated that he grabbed one of the intruders, placed him in a
chokehold, and pulled off his mask. According to Victim-2,
during the struggle he heard two gunshots, and when he looked
down he saw one of the intruders holding a shiny, silver semi-
automatic style handgun. Victim-2 said that he pushed the
intruder away, and both intruders ran out of the garage.
Victim-2 stated that after the intruders left, he discovered
that Victim-1 was shot in the buttocks, and had injuries to both
legs.

          6.   On or about December 5, 2019, a detective from
the HPD (the “Detective”) and another Special Agent from the FBI

                                   3
       Case 7:20-mj-05200-UA Document 2 Filed 05/20/20 Page 4 of 8



interviewed a third individual (“Victim-3”). In addition, on or
about May 12, 2020, I interviewed Victim-3. Based on my review
of a video recording of the December 5, 2019, interview, and my
participation in the May 12, 2020, interview of Victim-3, I have
learned the following:

               a.   According to Victim-3, Victim-1 is a
marijuana dealer and is known to prepare marijuana for sale, and
to sell marijuana, in the garage at the Norris Street Address.

               b.   According to Victim-3, Victim-1 called her
on or about December 5, 2019, and stated, in substance and in
part, that someone tried to rob him, he was shot, and he needed
to go to the hospital. Victim-3 stated that after receiving
Victim-1’s call, Victim-3 went to the Norris Street Address to
take Victim-1 to the hospital. Victim-3 stated that when she
arrived at the Norris Street Address, she went to the garage
where she saw two large jars which contained marijuana. Victim-
3 stated that she moved the marijuana to her car before driving
Victim-1 to the hospital in Victim-1’s car.

               c.   Victim-3 stated, in substance and in part,
that while she was at the hospital with Victim-1, she asked a
friend to drive her car from the Norris Street Address to
Victim-3’s residence in Tomkins Cove, New York (the “Tomkins
Cove Address”). According to Victim-3, later in the evening on
or about December 5, 2019, after her car had been transported to
her residence, someone broke into her car and took the
marijuana.

           7.  Based on my review of a report from the Stony
Point Police Department (the “SPPD”), I have learned the
following:

               a.   On or about December 5, 2019, at
approximately 5:20 p.m., the SPPD responded to a possible
burglary at the Tomkins Cove Address.

               b.   Upon arrival, the responding officers saw
Victim-3’s car in the driveway, and observed that the front
driver’s window was broken.

               c.   According to the responding officers,
Victim-3’s car smelled strongly of marijuana, and a container in
the back of the car held a small quantity of a leafy green
substance consistent in appearance with marijuana.


                                   4
       Case 7:20-mj-05200-UA Document 2 Filed 05/20/20 Page 5 of 8




               d.   According to the responding officers, they
interviewed a witness at the Tomkins Cove Address (“Witness-1”).
Witness-1 stated, in substance and in part, that when she left
the Tomkins Cove Address at approximately 2:30 p.m., Victim-3’s
car was not there, but when she returned at approximately 5:20
p.m., the car was at the Tomkins Cove Address and the car was
damaged.

          8.   On or about December 5, 2019, Victim-3 consented
to a search of her cellphone. Based upon my review of Victim-
3’s text messages, I have learned the following:

               a.   On or about August 14, 2019, Victim-1 sent
Victim-3 a series of text messages. In the messages, Victim-1
asked Victim-3 to let another individual in through the “side
door” and move the “bud” in the “big bag” to his room, because
Victim-1 did not want the “bud” out in his absence.

               b.   On or about September 13, 2019, Victim-3
received a text message from an individual requesting to
purchase “an eighth.” Victim-3 directed the individual to
Victim-1’s Norris Street Address, and instructed the individual
to use the side door by the garage. Victim-3 then asked the
individual to pay Victim-1 through a peer to peer payments
application.

          9.   Based on my training and experience, I am aware
that “an eighth” is a quantity of marijuana, and that “bud” is
common street slang for marijuana.

          10. Based upon the foregoing, as well as Victim-3’s
statements described in Paragraph 6 above, and the police report
regarding the burglary of Victim-3’s car, I believe Victim-1
sells marijuana and that the attempted robbery described in
Paragraphs 5 above was executed for the purpose of stealing
Victim-1’s marijuana, and the proceeds of Victim-1’s marijuana
trafficking.

          11. Based on my review of surveillance video
recovered from the Norris Street Address and neighboring
residences, I have learned the following:

               a.   On or about December 5, 2019, at
approximately 12:17 p.m., a black Toyota Solara (the “Solara”)
drives by the Norris Street Address.


                                   5
       Case 7:20-mj-05200-UA Document 2 Filed 05/20/20 Page 6 of 8



               b.   On or about December 5, 2019, at
approximately 12:22 p.m., two men dressed in black, wearing
hoods, and carrying a large bag, exit the Solara, and approach
the Norris Street Address. As the men approach the Norris
Street Address, a Puma-brand logo on one of their shirts is
visible. After the two men get out of the car, the Solara turns
around, and parks across the street from the Norris Street
Address.

               c.   At approximately 1:04 p.m., Victim-1 drives
up to the Norris Street Address in his truck, a Ford F150.

               d.   At approximately 1:18 p.m., a struggle is
audible, followed by two gunshots, then two individuals dressed
in black and wearing hoods run away from the Norris Street
Address.

               e.    At approximately 1:19 p.m., the Solara
drives eastbound, and a license plate, consistent in color with
a New Jersey plate, is visible.

          12. On or about December 6, 2019, I spoke with a
police officer from the SPPD. According to the police officer,
on or about December 5, 2019, at approximately 3:30 p.m., a
Toyota Solara bearing a New Jersey registration ending in LYH
was traveling north when it hit a Stony Point mobile license
plate reader.

          13. Based on my review of mobile license plate reader
data, I have learned that on the afternoon of December 5, 2019,
only one Toyota Solara with a New Jersey registration hit mobile
license plate readers in Rockland County, New York. Thus, I
believe the Solara described in Paragraph 12 above was the car
used in the robbery described in Paragraph 5 above.

          14. I have reviewed surveillance video from a motel
in Stony Point, New York (the “Motel”), which is approximately
five minutes away from the Norris Street Address. Based on my
review of the surveillance, I have learned that the Solara
described in Paragraph 12 above was parked at the Motel on or
about December 5, 2019, at approximately 11:00 a.m., and again
at approximately 4:00 p.m.

          15. On or about December 13, 2019, I interviewed
detectives from the SPPD. Based on my conversation with the
detectives, I have learned the following:


                                   6
       Case 7:20-mj-05200-UA Document 2 Filed 05/20/20 Page 7 of 8



               a.   The detectives are familiar with RAHMEL
NASH, the defendant, from prior law enforcement encounters,
including traffic stops and previous arrests.

               b.   The detectives reviewed surveillance video
from the Motel dated December 5, 2019.

               c.   According to the detectives, NASH is
identifiable in the surveillance video from the Motel’s
registration desk on or about December 5, 2019, at approximately
11:00 a.m.

               d.   The detectives also reviewed the
surveillance video described in Paragraph 11 above, taken from
the Norris Street Address and neighboring residences on or about
December 5, 2019. The detectives compared their observation of
NASH in the surveillance video from the Motel with the
appearance of the individuals in the surveillance video from the
Norris Street Address, and are confident that while in the Motel
on or about December 5, 2019, NASH was wearing the same
clothing, including a shirt with a Puma-brand logo, as one of
the individuals depicted in the surveillance video from the
Norris Street Address.

          16. I have compared my observation of the
surveillance video described in Paragraph 11 above, taken from
the Norris Street Address and neighboring residences on or about
December 5, 2019, with the surveillance video from the Motel,
described in Paragraph 15 above. I am confident that the
individual depicted in the surveillance video from the Norris
Street Address is the same person as the individual depicted in
the surveillance video from the Motel, based upon the
individual’s clothing, height, weight, and body type.

          17. Based upon my conversations with a detective from
the Yonkers Police Department (“YPD”), and my review of a
computer aided dispatch report from the YPD, I have learned that
on or about December 18, 2019, at approximately 4:00 p.m., the
YPD conducted a traffic stop of the Toyota Solara described in
Paragraph 12 above. At the time of traffic stop, FRANK
DELORENZO, the defendant, was driving the Solara and provided
his New York State driver’s license as identification.

          18. I have reviewed a report from the New York State
Police Forensic Investigation Unit, and spoken with a forensic
examiner at the New York State Police Forensic Investigation
Unit, and I have learned the following:

                                   7
       Case 7:20-mj-05200-UA Document 2 Filed 05/20/20 Page 8 of 8




               a.   The DNA profile from the dog repellant
pepper spray can recovered by the HPD from the garage at the
Norris Street Address on or about December 5, 2019, is an
identical match to the DNA profile of RAHMEL NASH, the
defendant, as previously indexed by the New York State Police
Local DNA Index System.

               b.   The DNA profile from the ski mask recovered
by the HPD from the garage at the Norris Street Address on or
about December 5, 2019, is an identical match to the DNA profile
of FRANK DELORENZO, the defendant, as previously indexed by the
New York State DNA Index System.

          WHEREFORE, deponent prays that a warrant be issued for
the arrest of RAHMEL NASH, and FRANK DELORENZO, the defendants,
and that they be arrested and imprisoned, or bailed, as the case
may be.




                                  /s/ Justin M. Gray, Credential #27701
                                __________________________________
                                Justin M. Gray
                                Special Agent
                                Federal Bureau of Investigation




Sworn to before me through the
transmission of this Complaint by         (By Facetime)
reliable electronic means, pursuant
to Federal Rule of Criminal
Procedure 4.1 this

20th day of May, 2020


__________________________________
THE HONORABLE JUDITH C. McCARTHY
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   8
